oO ON DOH FP WwW NY —

NO RO RO PO PN PN PNP PNM NO - - = = oa oe eS oe eS S|
oN DO FP WO NY | FO O BN DO OO FP WO NYO | OC

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CARL QUIROZ, NO. EDCV 19-0030-MCS (AGR)
Petitioner,
JUDGMENT
V.
STU SHERMAN, Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied and dismissed with prejudice.

DATED: June 15, 2021 bu L Soares

MARK C. SCARSI
United States District Judge

 

 
